DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-10, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asano (JP 2007262539 A, hereafter ‘539, with machine translation).
	Citations to Asano ‘539 will refer to the location in the machine translation.
	Claim 1: Asano ‘539 teaches a substrate guide (11) provided on a carrier frame (10) of a carrier (Figs. 1a-c, [0001], [0012]) which holds a substrate (20) vertically so that a surface of the substrate is in a vertical direction (Figs. 1a-b, [0001], [0012]), the substrate guide supporting the substrate by being in contact with a peripheral edge end 
	a base (bottom portion in Fig. 1c) attached to the carrier frame (Figs. 1a-c, [0012]);
	a substrate support (11a) which comes into contact with the peripheral edge end surface and is attached to the base to be movable in a normal direction of the peripheral edge end surface in a direction parallel to the surface of the substrate (Fig. 1c, [0012]); and
	a force applying member (11b) which applies force to the substrate support towards the substrate with respect to the base (Fig. 1c, [0012]).

	Claim 2: Asano ‘539 teaches that the substrate support can include a planar support (11s) along the peripheral edge end surface (Fig. 1c, [0012]).
	Claim 3: Asano ‘539 teaches that the substrate support and base include movement position restricting sliding surfaces (11d, vertical sides of 11a) which slide relative to each other in a direction perpendicular to the planar support (Fig. 1c, [0012]).
	Claim 8: Asano ‘539 teaches that the force applying member can be at both the left and right sides of the planar support (Fig. 1c) and, therefore, present at both ends in a peripheral direction of the peripheral edge end surface.
	Claim 9: Asano ‘539 teaches that the substrate support and base can include an accommodating recess (area between portions of 11d below 11a) in which an end portion of the force applying member is accommodated (Fig. 1c).


	Claim 13: Asano ‘539 teaches a carrier (abstract) which holds a substrate (20) vertically so that a surface of the substrate is in a vertical direction (Figs. 1a-b, [0001], [0012]), the carrier comprising:
	a carrier frame (10) supporting the substrate by being in contact with a peripheral edge end surface (20a), wherein a plurality of substrate guides (11) are disposed in the carrier frame (Figs. 1a-c, [0001], [0012]), the substrate guides comprising:
a base (bottom portion in Fig. 1c) attached to the carrier frame (Figs. 1a-c, [0012]);
		a substrate support (11a) which comes into contact with the peripheral edge end surface and is attached to the base to be movable in a normal direction of the peripheral edge end surface in a direction parallel to the surface of the substrate (Fig. 1c, [0012]); and
		a force applying member (11b) which applies force to the substrate support towards the substrate with respect to the base (Fig. 1c, [0012]).

Allowable Subject Matter
Claims 4-7 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or render obvious a substrate guide wherein the base includes a contact portion which comes into contact with the surface of the substrate adjacent to the peripheral edge end surface portion when the substrate is placed on the substrate support and the contact portion extends in a direction away from the planar support in a moving direction of the substrate support, as to the context of claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ishino et al. (US 8,550,441) teaches a substrate guide on a carrier frame which holds a substrate vertically (abstract, Fig. 1), the substrate guide comprising a base (15) (Figs. 8-9), a substrate support (30) which comes into contact with a peripheral edge end surface of the substrate and is attached to be movable in a normal direction of the peripheral edge end surface in a direction parallel to the surface of the substrate (Figs. 8-9), and a force applying member (35) which applies force to the substrate support toward the substrate with respect to the base (Figs. 8-9).
Butler et al. (U.S. Patent Application Publication 2019/0376177) teaches a substrate guide (100B)  on a carrier for holding a substrate vertically (Figs. 2 and 4, abstract) comprising a base portion (120) (Fig. 2C, [0043]), a substrate support (122, 227, 123) which comes into contact with a peripheral portion of the substrate and is movable (Fig. 2C, [0043]), and a force applying member (121B) which applies a force to the substrate support (Fig. 2C, [0043]).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 






/BG/

/SHAMIM AHMED/Primary Examiner, Art Unit 1713